Citation Nr: 1816411	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, claimed as bilateral leg cramps.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to increased rating for right knee degenerative joint disease/total right knee arthroplasty (right knee disability), currently assigned "staged" ratings of two 10 percent ratings prior to April 29, 2013 and 30 percent from July 1, 2014.

4.  Entitlement to increased ratings for left knee degenerative joint disease status post total knee replacement (left knee disability), currently assigned "staged" ratings of two 10 percent ratings prior to April 29, 2014 and 30 percent from July 1, 2015.

5.  Entitlement to individual unemployability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the RO assigned a temporary total 100 percent evaluation for total right knee arthroplasty, effective April 29, 2013.  A 30 percent evaluation was assigned from July 1, 2014.  In January 2015, the RO assigned a temporary total 100 percent evaluation for total left knee replacement, effective April 29, 2014.  A 30 percent evaluation was assigned from July 1, 2015.  Accordingly, as the Veteran is in receipt of the maximum schedular rating during those temporary periods of 100 percent, they are not before the Board.  

In July 2015, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.  The undersigned discussed with the Veteran the requirements for substantiation of the claim on appeal, as well as identification of any outstanding relevant evidence.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  The hearing transcript is associated with the claims file.
In October 2015 and May 2017, the Board remanded the claims for additional adjudication to include VA examinations and opinions.  For the claims decided herein, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Following the November 2017 Supplemental Statement of the Case, additional VA treatment records were received by VA, which did not include a waiver.  However, such a waiver is not required as the additional evidence is not related to the issues adjudicated herein.

The issues of entitlement to service connection for bilateral leg and headache disorders and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 29, 2013, the Veteran's right knee exhibited, at worst, 95 degrees flexion, 5 degrees of extension, slight lateral instability, and episodes of locking, pain and effusion.

2.  Following the Veteran's July 1, 2014 total right knee replacement, he has not had ankylosis, malunion of the left tibia, or fibula or limitation of extension; nor has he had extreme pain or weakness.

3.  Prior to April 29, 2014, the Veteran's left knee exhibited 95 degrees flexion, 5 degrees of extension, slight lateral instability, and episodes of locking, pain and effusion.

4.  Following the Veteran's July 1, 2015 total left knee replacement, he has not had ankylosis, malunion of the left tibia or fibula, or limitation of extension; nor has he had extreme pain or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a right knee disability, currently evaluated as 10 percent for limitation of motion and 10 percent for instability prior to April 29, 2013, and 30 percent thereafter are not met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, and 5260 (2017).

2.  Prior to April 29, 2013, a separate rating of 20 percent was warranted for locking and effusion of the right knee.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).

3.  The criteria for a higher rating for a left knee disability, currently evaluated as 10 percent for limitation of motion and 10 percent for instability prior to April 29, 2014, and 30 percent thereafter are not met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, and 5260 (2017).

4.  Prior to April 29, 2014, a separate rating of 20 percent was warranted for locking and effusion of the left knee.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the prior remand directives were substantially complied with and that the VA examinations of record are adequate to address the merits of the herein decided claims.


II.  Increased Rating

Rules and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1. When two ratings apply under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Although 38 C.F.R. §§ 4.1 and 4.2 stipulate that VA must view each disability "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

The Veteran is appealing disability ratings of 10 percent for right and left knees based on limitation of flexion and 10 percent for right and left knees based on instability.  The Veteran is also appealing disability ratings of 30 percent each for right and left knees status-post total knee replacements.

Under 38 C.F.R. § 4.71a, DC 5055 a 100 percent total rating is assigned for 1 year following implantation of a prosthesis.  Thereafter, a minimum 30 percent rating is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, a rating is assigned analogously under DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (tibial or fibular impairment).  With chronic residuals consisting of severe painful motion or weakness in the affected extremity a 60 percent rating is warranted.

Where there is recurrent subluxation, lateral instability, or other impairment of a knee, a 10 percent evaluation may be assigned where the disability is slight, a 20 percent evaluation will be assigned for moderate disability, and 30 percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5257.

Also, under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Under 38 C.F.R. § 4.71a, DC 5259 symptomatic residuals of removal of a semilunar cartilage warrants a maximum rating of 10 percent.

Under 38 C.F.R. § 4.71a, DC 5260 a 10 percent rating requires flexion be limited to no more than 45 degrees.  A 20 percent rating is assigned when flexion is limited to no more than 30 degrees, and 30 percent is assigned when flexion is to no more than 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261 a 10 percent rating requires extension be limited to no more than 10 degrees, a 20 percent rating to no more than 15 degrees, a 30 percent rating to no more than 20 degrees, a 40 percent rating to no more than 30 degrees, and a 50 percent rating to no more than 45 degrees.

Under 38 C.F.R. § 4.71, DC 5262 impairment of the tibia and fibula with malunion and slight knee or ankle disability warrants a 10 percent rating; when moderate a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted; with nonunion and loose motion requiring a brace, a maximum 40 percent is warranted.

Under 38 C.F.R. § 4.71, DC 5263 acquired genu recurvatum with weakness and instability in weight-bearing objectively demonstrated, a maximum 10 percent rating is warranted.

Diseased joints may be manifested by crepitation on motion in the tendons or ligaments, or within join structures.  38 C.F.R. § 4.40.  Pain, swelling, locking and crepitus may be compensated under the DCs for limited motion, i. e., DCs 5260 and 5261.  Lyles v. Shulkin, No. 16-0994, slip op. at 14 (U.S. Vet.App. Nov. 29, 2017) (acknowledging popping and grinding as symptoms of crepitus and that to the extent that crepitus or locking cause disturbance of locomotion, sitting, standing, and weight-bearing they are contemplated under § 4.45(f)).

Factual Background

The Veteran filed a claim in October 2009 indicating that his degenerative joint disease of the right and left knees had worsened. 

During a November 2009 VA examination, the Veteran complained he can only walk about one block with pain, until the pain is too intolerable to continue.  The Veteran also complained of pain, weakness, stiffness, swelling, instability, giving way, "locking", fatigability, and lack of endurance.  He complained of flare-ups of extreme stiffness after periods of walking.  He stated that after he stands on a concrete floor for 8 hours his knees are swollen and stiff and it is painful to even walk.  He described the severity as moderate.  He reported this is a daily occurrence with just about all weight-bearing.  He denied using ambulatory aids.  He stated he had a right knee procedure in 1992 for internal derangement.  He denied episodes of dislocation, recurrent subluxation, inflammatory arthritis, and history of neoplasms.  Upon physical examination, the right and left knees showed flexion to 110 degrees and extension to zero degrees.  The examiner noted the Veteran's knees are markedly arthritic with capsular distension, bilateral Baker's cysts, and mild genu varum deformity.  The examiner also reported marked tenderness to examination with grimacing and guarding.  Varus/valgus testing of the medial and lateral collateral ligaments was normal.  Testing of the anterior and posterior cruciate ligaments was normal.  McMurray's test was negative.  The examiner noted pain, fatigue, and lack of endurance of both knees.  There was also objective evidence of painful motion, edema, effusion, tenderness, and guarding of movement.  Additional range of motion testing showed no reduction in limitation of motion upon repetitive testing.  The examiner noted the gait was abnormal as the Veteran was "knock kneed" with an antalgic gait.  The Veteran stated it is very painful to climb and descend stairs and he was unable to stand for longer than a few minutes at a time.  The diagnosis was degenerative joint disease, bilateral knees, severe, right worse than left.  There was no instability noted on examination.  The Veteran stated he was laid off from his job in March and he has been unable to secure employment since.  The examiner stated both knees were painful with weight bearing, reaching the intolerable stage, such that replacement appeared imminent.  

In an August 2010 VA progress note, the Veteran reported recurrent bilateral knee pain, with the right slightly worse.  He stated his knees tend to buckle and the pain is worse with walking.  Upon physical examination, there was no tenderness to palpation, no effusion, and no obvious quadriceps atrophy.  The examiner noted full extension actively and passively and 100 degrees of flexion bilaterally.  Tests for laxity with valgus and varus stress were negative.  An x-ray report showed moderate to severe osteoarthritic changes with large suprapatellar joint effusion on the right and moderate to severe osteoarthritic changes with likely small suprapatellar joint effusion on the left.  The diagnosis was osteoarthritis of both knees.  

In a November 2010 private evaluation, the Veteran reported he has had knee problems for the last 30 years, worsening in the last 10 years.  He stated he now was significantly debilitated and having significant difficulty with ambulating.  Upon physical examination, the examiner noted the Veteran walks with an antalgic gait with varus deformities to his knees and an obvious limp.  He reported significant pain in the medial compartments of both knees, palpable osteophytes, crepitation with range of motion.  He lacked full extension to both knees to 5 degrees of extension.  He could flex to 110 degrees bilateral.  Neurocirculatory was intact.  X-ray testing showed advanced degenerative arthritis with varus deformity, complete loss of articular cartilage in the medial compartment.  

During a June 2012 VA examination, the examiner reported diagnoses of degenerative joint disease of the right and left knees.  The Veteran complained of difficulty walking and standing.  He also complained he is unable to kneel, bend, or squat.  The Veteran denied flare-ups.  On range of motion testing, the right and left knees showed flexion to 140 degrees or better with pain at zero degrees.  Extension was reported to zero degrees.  The examiner reported the Veteran was unable to perform repetitive use testing as pain prevented repetitive motion.  The Veteran complained of weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing and weightbearing.  Pain was reported on palpation.  The examiner noted strength of 4/5 on right and left knee flexion and extension.  Joint stability tests showed 1+ on medial-lateral instability on both knees.  There was no evidence of subluxation or dislocation, shin splints, or stress fractures of the lower extremities.  There was no evidence of meniscal surgery.  

In a September 2012 private evaluation, the examiner noted the Veteran was noticeably limping and walks with a waddling type gait and tries to protect weightbearing on both knees, but with significant difficulties.  Upon physical examination, the examiner reported varus deformities to both knees, significant crepitation with range of motion, lack of extension to 5 degrees, and flexion to about 95 degrees.  The examiner also reported lateral subluxation of the tibia on the femur in both knees.  The examiner described the Veteran's disability as severe and stated his symptoms would be classified as severe and markedly restricted ambulation.  The physician stated the Veteran is totally disabled from the knees and requires knee replacements. 

During an October 2012 VA examination, the Veteran complained of knee pain with walking or prolonged standing and he has increased pain and swelling.  He stated he regularly uses a cane, but does not take medications.  He is scheduled for total knee replacement.  He denied flare-ups.  Range of motion testing on the right showed flexion to 110 degrees with pain at 110 degrees and extension to zero degrees with no objective evidence of painful motion.  Range of motion testing on the left showed flexion to 105 degrees (with pain at 105 degrees) and extension to zero degrees (with no objective evidence of painful motion).  Upon repetitive use testing, there was no additional loss of motion.  The Veteran complained of less movement than normal, weakened movement, pain on movement, and swelling.  The examiner indicated muscle strength testing was 4/5.  Joint stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  Diagnostic testing showed degenerative arthritis, but no patellar subluxation.  The examiner noted that unless the Veteran works at a sedentary employment, his knees would make working difficult due to pain with standing and walking.  

In a March 2013 VA addendum, the examiner stated that due to the Veteran's knee conditions, he would be better suited for sedentary employment and would be unable to do physical employment.  The examiner noted his disabilities prohibit prolonged standing or walking and no more than 30 minutes total of combined standing or walking per hour.  

The Veteran underwent a right total knee replacement in April 2013 and a left knee total replacement in April 2014.

During a July 2015 Board hearing, the Veteran testified that he did not fall frequently, but he his right knee felt weak.  He stated he had no locking, but it felt unstable.  The Veteran stated that his knee problems continued to worsen until his had his knees replaced.  He complained of flare-ups with weather change that would last several days.  He stated this happened about once a month.  He did not take medication prior to his surgery.  He reported he had problems walking, bending over, and crouching down.  He stated he had a hard time getting off the couch.  The Veteran stated his left knee also worsened until he had surgery.  He had flare-ups similar to his right knee.  He stated he was on hydrocodone for pain.  Since his surgery, he can walk easier, and he does not have as much pain.  He stated it is still difficult to get up from a sitting position.  

During a June 2016 VA examination, the Veteran reported that his knee replacements were doing "pretty good now."  He stated that occasionally in cold or damp weather or with weather changes he may have some aching and pain over the knees.  He reported he is able to walk without too much difficulty and he does not have the pain he had before.  He denied any significant issues with standing and reported he takes Naproxen as needed.  The Veteran denied flare-ups and reported no functional loss or functional impairment including with repeated use over time.  Upon range of motion testing, the both knees flexed to 115 degrees and extended to 5 degrees.  There was no pain noted on examination to include with weight-bearing.  There was no evidence of localized tenderness on palpation or crepitus.  There was no additional functional loss on repetitive use testing.  The examiner reported the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Fatigue was indicated to significantly limit functional ability with repeated use over a period of time.  There was no reduction in muscle strength or evidence of muscle atrophy.  There was no joint instability on testing.  The examiner noted the Veteran was laid off from work in March 2009 due to downsizing of his company and he has not worked since.  His knee conditions are not the cause of his current unemployment. 

Additional VA treatment records showed complaints of knee pain prior to his total knee replacements. 

Analysis

Upon review of the evidence, the Board finds, first, that the evidence does not support increased ratings for limitation of motion higher than 10 percent for the Veteran's right knee disability prior to April 29, 2013 and higher than 10 percent for the Veteran's left knee prior to April 29, 2014, under any relevant diagnostic codes.  The Board finds that during these time periods, the range of motion of the Veteran's right and left knees were limited to, at worst, 95 degrees which does not meet the 30 degrees required for a 20 percent rating for flexion.  Furthermore, the relevant evidence demonstrates that the Veteran's extension was limited to, at worst, 5 degrees which does not meet the 10 degrees required for a 10 percent rating for extension.  As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period.  After reviewing the entirety of the record, the Board finds that the Veteran's demonstrated limited range of motion in flexion and extension warrant a continuation of the granted 10 percent rating prior to April 29, 2013 for the right knee and the granted 10 percent rating prior to April 29, 2014 for the left knee.  Therefore, increased ratings based on limitation of motion for these time periods are not warranted.

Additionally, no ankylosis or impairment of the tibia or fibula has been shown.  Thus, a higher rating under DCs 5256 or 5262 is not warranted.

The Board finds that the evidence does not support increased ratings for instability higher than 10 percent for the Veteran's right knee disability prior to April 29, 2013 and higher than 10 percent for the Veteran's left knee prior to April 29, 2014, under DC 5257.  While the record reflects findings of instability in the right and left knees during the June 2012 VA examination, the Board observes that, at no time during these periods, has the probative evidence of record reflected any findings of moderate or severe instability or subluxation.  Therefore, increased ratings based on instability for these time periods are not warranted.

In considering whether a separate rating under DC 5258 is warranted during this time period, it must be noted that the evidence shows that the Veteran complained of pain and locking in the November 2009 VA examination.  The November 2009 VA examiner also found objective evidence of knee joint effusion.  A rating under DC 5258, which provides for a 20 percent evaluation, encompasses locking and effusion, which does not overlap with the 10 percent ratings which have been assigned during the time periods on the basis of limitation of motion of the right and left knees.  Thus, the Board finds that a separate rating for locking and effusion under DC 5258 is warranted prior to April 29, 2013 for the right knee, and prior to April 29, 2014 for the left knee.  In so finding, the Board notes that assigning a rating for limitation of motion under 5261 separate from the 20 percent rating under DC 5258 does not violate the anti-pyramiding rule of evaluating disabilities.  See 38 C.F.R. § 4.14 (2017); Estaban v. Brown, 6 Vet. App. 259, 262 (1994).  This is because symptomatology and manifestations are not duplicative or overlapping.  The 10 percent ratings under DC 5260 addresses the Veteran's pain on motion and limitation of flexion of the knees; the symptoms of locking and effusion represent a separate symptomatology that are properly rated separately under DC 5258.  See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017).

From July 1, 2014, the Veteran is assigned a 30 percent rating under DC 5055 for his right total knee replacement, and from July 1, 2015 the Veteran is assigned a 30 percent rating under DC 5055 for his left total knee replacement.  A 30 percent rating is the minimum rating assignable following a total knee replacement.  

In this case, the Board finds that the Veteran is not entitled to evaluations in excess of 30 percent for his residuals of right and left knee status post total replacements.  To warrant the next higher schedular rating of 60 percent for the right and left knee replacements under DC 5055, there must be severe painful motion of the knee or weakness in the lower extremity.  On the June 2016 VA examination, the Veteran reported that his symptoms had improved since his knee replacement and that occasionally in cold or damp weather or with weather changes may have some aching and pain over the knees.  The examiner observed that the Veteran did not experience pain upon examination and there was no evidence of pain with weightbearing or non-weightbearing in the right knee.  Therefore, the higher evaluation of 60 percent is not warranted.  See 38 C.F.R. § 4.71a, DC 5055 (2017).

Diagnostic Code 5055 also provides that intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to DCs 5256, 5261, or 5262.  Under DC 5261, a 40 percent rating is warranted if extension is limited to 30 percent.  On the June 2016 VA examination, the examiner found the Veteran's extension to be limited only to 5 degrees.  Therefore, higher evaluations of 40 percent are not warranted.  See 38 C.F.R. § 4.71a, DC 5261 (2017).  Similarly, no ankylosis or impairment of the tibia or fibula has been shown.  Thus, a higher rating under DCs 5256 or 5262 is not warranted.

The Board also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, as the Veteran's assigned ratings for his right and left knee disabilities explicitly take into consideration his pain on motion, as discussed above, further increased ratings are not supported by the evidence of record.

In summation, the Board finds the Veteran's right knee disability does not warrant a rating in excess of 10 percent prior to April 29, 2013, or in excess of 30 percent from January 1, 2014.  The Board finds that a separate rating is warranted for the right knee due to cartilage dislocated with frequent episodes of "locking" and effusion into the joint prior to April 29, 2013.  The Board finds the Veteran's left knee disability does not warrant a rating in excess of 10 percent prior to April 29, 2014, or in excess of 30 percent from January 1, 2015.  The Board finds that a separate rating is warranted for the left knee due to cartilage dislocated with frequent episodes of "locking" and effusion into the joint prior to April 29, 2014.


ORDER

Entitlement to increased ratings for a right knee disability, currently assigned "staged" ratings of two 10 percent ratings prior to April 29, 2013 and 30 percent from July 1, 2014 is denied.

Entitlement to an evaluation of 20 percent prior to April 29, 2013, for right knee locking and effusion is granted, subject to the law and regulations government the payment of monetary benefits..

Entitlement to increased ratings for a left knee disability, currently assigned "staged" ratings of two 10 percent ratings prior to April 29, 2014 and 30 percent from July 1, 2015 is denied.

Entitlement to an evaluation of 20 percent prior to April 29, 2014, for left knee locking and effusion is granted, subject to the law and regulations government the payment of monetary benefits..



REMAND

Initially, the Board notes the claims for a bilateral leg disability and a headache were remanded for a VA examination in October 2015.  The Veteran underwent VA neuro and leg examinations in June 2016.  The examiner determined the Veteran's leg muscle cramps and headaches are not related to service.  The examiner conceded that the Veteran marked "Yes" to cramps in the legs and frequent or severe headaches in a service treatment record; however, the examiner noted there is no evidence of him ever being evaluated/treated for these in service or post-military discharge.  

The claims were again remanded by the Board for additional opinions in May 2017 as the Board found the examiner did not give any weight to the Veteran's competent statements that he has suffered from headaches and leg cramps since his injury in service, even if he did not seek treatment for these disabilities in service.  In a June 2017 VA addendum opinion, the examiner stated she could not state without resorting to mere speculation the cause of the Veteran's headaches.  When the Veteran was in service, he was seen for complaints of a headache; however, at that time he was being seen for an acute illness and not necessarily for the headache alone.  There is no significant evidence in the service treatment records of post-military discharge regarding an acute headache condition.  The examiner also gave an addendum opinion on the issue of service connection for a bilateral leg disability.  The examiner stated she could not give an etiology opinion without resorting to mere speculation as there are many possible causes, none of which were noted while on active duty or post-military discharge.  The Veteran reported leg cramps as muscle tightening or "charley horse" in the calves and thigh, but this is not consistent with symptoms of restless leg syndrome.  The examiner indicated that review of the available medical records does not show evidence of the Veteran ever being evaluated or treated for leg cramps during service or post-military.  The Board finds the examiner's rationales to be inadequate, as the reference to a lack of post-service treatment does not explain why the examiner could not provide an opinion without resorting to mere speculation.  Accordingly, the Veteran should be scheduled for a new VA examination which addresses the contended etiological relationship between his claimed headache and bilateral leg disorders and his active duty service.

As the TDIU claim is inextricably intertwined with the issues being remanded herein, the Board will defer action on that issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  After completing directive #1, arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any bilateral leg disability diagnosed during the pendency of this appeal.  The Veteran's entire record should be reviewed by the examiner.  Following the review of the record and examination of the Veteran, the examiner should respond to the following: 

(a)  Diagnose all bilateral leg disability entities.  The examiner should discuss the notation of restless legs noted in the post-service treatment records and the Veteran's condition that he has a disability manifested by bilateral leg cramps. 

(b)  As to any bilateral leg disability diagnosed, is it at least as likely as not (a 50% or better possibility) that such was incurred in/caused by his service, to include due to complaints of leg cramps noted therein?

(c)  If a diagnosed bilateral leg disability is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or better probability) that it was caused or aggravated by his service-connected right and/or left knee disabilities?

A complete rationale must be provided for any opinion offered.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must provide a through and comprehensive rationale for this conclusion.

2.  After completing directive #1, arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any headache disability diagnosed during the pendency of this appeal.  The Veteran's entire record should be reviewed by the examiner.  Following the review of the record and examination of the Veteran, the examiner should respond to the following: 

(a)  Diagnose all headache entities.  

(b)  As to any headache disability diagnosed, is it at least as likely as not (a 50% or better possibility) that such was incurred in/caused by his service, to include due to report of frequent headaches noted therein?

A complete rationale must be provided for any opinion offered.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must provide a through and comprehensive rationale for this conclusion.

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran and his representative an adequate opportunity to respond, prior to returning those issues to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


